
	

114 HRES 508 IH: Expressing the sense of the House of Representatives that the President of the United States should use the full authority of his office to convene international negotiations intended to stop the civil war in Syria.
U.S. House of Representatives
2015-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 508
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2015
			Mr. Himes (for himself, Mr. Rush, Mr. Conyers, Mr. Quigley, Mr. Moulton, Ms. Kaptur, Mr. Pascrell, Mr. Carson of Indiana, Mr. Kilmer, Ms. Clarke of New York, Ms. Schakowsky, Ms. Esty, Mr. McDermott, Mr. Ellison, Miss Rice of New York, Mr. Carney, Mr. Ted Lieu of California, Mr. Honda, Mr. Foster, Ms. Jackson Lee, Mr. McGovern, and Mr. Pocan) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the President of the United States should
			 use the full authority of his office to convene international negotiations
			 intended to stop the civil war in Syria.
	
	
 Whereas, as of September 2015, the Syrian civil war has now lasted more than 4 years, resulting in the deaths of more than 300,000 people, creating more than 4,100,000 refugees, and displacing more than 7,600,000 people within the country;
 Whereas the refugee crisis has been an immense and potentially destabilizing challenge to the Middle East region, and is now affecting Europe and the United States, which have already spent billions in resources in humanitarian assistance;
 Whereas continued military escalation, including the introduction of military equipment, personnel, and air strikes by Russia, as well as the introduction of the Quds Force of the Iranian Revolutionary Guard, will further the devastation of the Syrian populace, exacerbate the refugee crisis, and risk potentially dangerous unintended encounters between the belligerents;
 Whereas the current United States strategies to resolve the conflict and defeat the Islamic State of Iraq and the Levant in Syria have not been effective;
 Whereas this includes the military strategy to train, equip, and support Syrian rebels, as well as other efforts to remove President al-Assad and ensure peace and stability in the country;
 Whereas the United States, the United Nations, and the international community did attempt significant steps to resolve the conflict and transition to a new government in Syria in the Geneva I Conference on Syria on June 30, 2012, and the Geneva II Conference on Syria in January and February of 2014;
 Whereas President Barack Obama and Secretary of State John Kerry made concerted efforts on September 27, 2015, through September 30, 2015, at the United Nations and with their Russian counterparts, President Putin and Foreign Minister Lavrov, to seek a negotiated solution to the conflict in Syria, which is in the best security and moral interests of the United States; and
 Whereas Secretary of State John Kerry has followed these diplomatic efforts by participating in the multinational Vienna II talks on the political resolution of the Syrian conflict beginning on October 30, 2015: Now, therefore, be it
	
 That the House of Representatives— (1)calls on the President to convene international negotiations intended to stop the civil war in Syria, which can and should include further pursuing the Vienna II effort;
 (2)requests that these negotiations— (A)stabilize the country and provide for political change towards a popularly supported, accountable Syrian leadership;
 (B)implement immediate measures to protect, and stem the flow of, refugees from Syria and provide for the return of those who have fled; and
 (C)create a coordinated international strategy for the defeat of the Islamic State of Iraq and the Levant, which is in the best interests of all international parties; and
 (3)calls on the other nations that have an interest or involvement in the region and conflict to join these negotiations and commit to transitioning from the current al-Assad government and countering the Islamic State of Iraq and the Levant.
			
